Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
	The information disclosure statement filed 3/15/22 has been considered.

Oath/Declaration
	Oath/Declaration filed on 12/15/21 has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 39-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (U.S. Patent Publication No. 2015/0332914) in view of Hata et al. (U.S. Patent Publication No. 2008/0219309).

Referring to figures 1-9, Yamada et al. teaches a semiconductor device comprising: 
a substrate comprising a plurality of crystalline seed regions (14) overlaying a bonding material (12) overlaying a mechanical handle wafer (10), wherein the plurality of crystalline seed regions (14) are each single crystalline films with a non-polar or semi-polar plane orientation and comprise at least one of GaN, AIN, InN, InGaN, AlGaN, InAIN, and InAlGaN (see paragraph# 28); and a gallium and nitrogen containing epitaxial material (16/18) overlying the plurality of crystalline seed regions (14), the epitaxial material (16/18) comprising at least an intrinsic-type or unintentionally doped region overlying the plurality of crystalline seed regions, or at least an n- type region overlying the plurality of crystalline seed regions, or at least a p-type region overlying the plurality of crystalline seed regions, or at least a combination of one or more n-type regions, p-type regions, and unintentionally doped regions overlying the plurality of crystalline seed regions (see paragraphs# 40-57).
However, the reference does not clearly teach the specific width of gaps between the crystalline seed region, the area or the seed regions, and the second pitch being equal or greater than the first pitch.
The specific width of gaps between the crystalline seed region, the area or the seed regions and first pitch between an adjacent die and the second pitch between each pair of dice on a carrier wafer wherein the second pitch being equal or greater than the first pitch is obvious because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In particular, Hata teaches the second pitch being equal or greater than the first pitch (see figure 7, it is noted that smaller first pitch on substrate (20) and larger second pitch on substrate (1) between epitaxial dies, meeting claims 39-42).
Therefore, it would have been obvious to a person of ordinary skill in the requisite art at before the effective filing date of the claimed invention to provide the specific width of gaps between the crystalline seed region, the area or the seed regions, and the second pitch being equal or greater than the first pitch in YAMADA et al. as taught by Hata because choosing the optimum ranges involves only routine skill in the art to form a desired semiconductor device.
Regarding to claim 43, the mechanical handle wafer (10) is selected from one or more of sapphire, silicon carbide, aluminum nitride, silicon, gallium arsenide, diamond, gallium nitride, indium phosphide, poly-crystalline aluminum nitride, poly-crystalline silicon, poly-crystalline silicon carbide, boron nitride, tungsten, molybdenum and quartz (10, see paragraphs# 23-24).
Allowable Subject Matter
Claims 24-38 are allowed because none of the prior art teaches or suggests the limitations the crystalline seed region comprising a plurality of non-contiguous crystalline seed regions each having a rectangular shape; a selective release layer comprising either a non-epitaxial material disposed between the mechanical handle wafer and the crystalline seed region or a region of the epitaxial material that can be selectively removed relative to surrounding epitaxial layers; the epitaxial material forming mesas arranged in an array, each mesa corresponding to at least one semiconductor device and being arranged by a first pitch between adjacent mesas in the array; and an interface region overlying the epitaxial material, the interface region comprising a metal, a semiconductor, a dielectric, or an oxide, as in claim 24; a plurality of crystalline seed regions overlaying a bonding material overlaying a mechanical handle wafer, wherein gaps between the plurality of crystalline seed regions are within a tolerance of less than or equal to 5 millimeters; a selective release layer comprising either a non-epitaxial material disposed between the handle wafer and the plurality of crystalline seed regions or a region of the epitaxial material that can be selectively removed relative to surrounding epitaxial layers; the epitaxial material forming mesas arranged in an array, each mesa corresponding to at least one semiconductor device and being arranged by a first pitch between adjacent mesas in the array; and an interface region overlying the epitaxial material, the interface region comprising a metal, a semiconductor, a dielectric, or an oxide, as in claim 32.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893